FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                  TENTH CIRCUIT                        November 24, 2010

                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court

 LAWRENCE GOLDBLATT,

        Plaintiff–Appellant,

 v.

 RONALD J. HOSKINGS; KENNETH
 BACCHUS; JOE HAGAN; ROBERT E.
 RUBIN; GERALD FLEMMING, in their
                                                           No. 10-3140
 individual capacities,
                                               (D.C. No. 2:09-CV-02548-KHV-JPO)
        Defendants–Appellees,                                (D. Kan.)


 and

 DAVID E. BAHNER, in his individual
 capacity,

        Defendant.



                               ORDER AND JUDGMENT*


Before KELLY, McKAY, and LUCERO, Circuit Judges.




       * The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 32.1.
       Lawrence Goldblatt, proceeding pro se,1 appeals: (1) the dismissal of his

complaint for lack of subject matter jurisdiction; (2) the denial of his post-judgment

motion for leave to amend his complaint; and (3) the denial of his motion to reconsider,

which was construed as a Federal Rule of Civil Procedure 59(e) motion. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

                                             I

       Goldblatt brought suit in the District of Kansas after being denied relief on a

similar set of claims in the District of Missouri and the Eighth Circuit. See Kansas City

v. Housing and Econ. Dev. Fin. Corp., No. 05-0368-CV-W-GAF, 2007 WL 1160402

(W.D. Mo. Apr. 13, 2007) (unpublished) aff’d, 280 Fed. App’x 561 (8th Cir. 2008)

(unpublished). He alleged various actions by defendants amounting to a conspiracy to

commit tortious interference or fraud in connection with a contract for architectural

services at a Kansas City, Missouri, low-income housing development. In the original

complaint he pled that he and all defendants were residents of Missouri. Concluding

there was no diversity of citizenship, the district court dismissed the complaint under

Rule 12(b)(1) for lack of subject matter jurisdiction. Goldblatt then sought to amend his

complaint, arguing he could establish jurisdiction under the Federal Tort Claims Act

(“FTCA”), pursuant to 28 U.S.C. §§ 1346 and 2671, because one of the defendants was a

federal employee. He also filed a “motion for reconsideration” on the same basis. The

district court denied both post-judgment motions, and Goldblatt appealed.

       1
         Because he proceeds pro se, we construe Goldblatt’s pleadings liberally. See
Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
                                             2
                                               II

       Because Goldblatt’s original complaint and proffered amended complaint both

failed to allege a basis for the district court’s jurisdiction, the court dismissed his action.

See Jefferson Cnty. Sch. Dist. No. R-1 v. Moody’s Inv. Servs., 175 F.3d 848, 859 (10th

Cir. 1999) (leave to amend complaint properly denied if amended complaint would be

subject to dismissal). Goldblatt must demonstrate some basis for federal jurisdiction to

prevail on appeal. He fails to do so.

       Goldblatt contends that the FTCA provided the district court with federal question

jurisdiction. However, the FTCA does not apply to “[a]ny claim arising out of . . .

misrepresentation, deceit, or interference with contract rights.” 28 U.S.C. § 2680(h).

Goldblatt’s claims, as best we can discern them, fall into this exception. Additionally,

because Goldblatt’s amended complaint retains the allegation that all parties are citizens

of Missouri, the district court did not have diversity jurisdiction over his action. The

district court correctly held that it lacked jurisdiction over both the original and amended

complaints, and appropriately dismissed Goldblatt’s suit and denied his post judgment

motions.

                                              III

       We AFFIRM. Because Goldblatt has failed to advance “a reasoned, nonfrivolous

argument on the law and facts in support of the issues raised on appeal,” DeBardeleben v.




                                               3
Quinlan, 937 F.2d 502, 505 (10th Cir. 1991), we DENY his motion to proceed in forma

pauperis.


                                       Entered for the Court



                                       Carlos F. Lucero
                                       Circuit Judge




                                          4